Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 1 of 17   PageID #: 1477




                                   EXHIBIT 1
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 2 of 17   PageID #: 1478
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 3 of 17   PageID #: 1479
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 4 of 17   PageID #: 1480
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 5 of 17   PageID #: 1481
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 6 of 17   PageID #: 1482
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 7 of 17   PageID #: 1483
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 8 of 17   PageID #: 1484
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 9 of 17   PageID #: 1485
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 10 of 17   PageID #:
                                   1486
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 11 of 17   PageID #:
                                   1487
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 12 of 17   PageID #:
                                   1488
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 13 of 17   PageID #:
                                   1489
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 14 of 17   PageID #:
                                   1490
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 15 of 17   PageID #:
                                   1491
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 16 of 17   PageID #:
                                   1492
Case 1:18-cv-00042-KJM Document 113-3 Filed 03/14/19 Page 17 of 17   PageID #:
                                   1493
